Citation Nr: 0420665	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral myofascitis secondary to nerve root 
impingement due to degenerative arthritis changes at L4-5 and 
L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for orchialgia.

5.  Entitlement to service connection for varicocele.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a rating 
decision dated February 2001, the RO granted service 
connection for a lumbar spine disorder and a right knee 
disorder, assigning initial noncompensable ratings to both 
disorders.  Service connection was denied for epididymitis, 
orchialgia and varicocele.  The veteran duly appealed the RO 
determination as to these claims, submitting a timely VA Form 
9 in July 2002.  In a September 2003 rating decision, the RO 
increased the initial ratings, assigning a 10 percent rating 
to the lumbar spine, and a 10 percent rating for the right 
knee disability.  Although increased ratings have been 
granted, the issues of entitlement to ratings in excess of 10 
percent for a lumbar spine disorder and a right knee disorder 
remain in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Furthermore, service connection for epididymitis, orchialgia 
and varicocele has remained denied, and is also in appellate 
status.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  Since the award of service connection, the lumbar spine 
disability has been manifested by subjective complaints of 
pain, weakness, fatigue, and stiffness, with objective 
findings of full range of motion with some pain and X-ray 
findings of degenerative disc disease.

3.  Since the award of service connection, the right knee 
disability has been manifested by X-ray findings of 
arthritis, normal range of motion, and subjective complaints 
of pain.  

4.  The veteran does not have a current disorder of 
epididymitis.

5.  The veteran's orchialgia disorder is chronic.

6.  The veteran does not have a current disorder of 
varicocele.



CONCLUSIONS OF LAW

1.  Pursuant to the old and new schedular criteria for the 
spine, the criteria for the assignment of an initial rating 
in excess of 10 percent for a lumbar spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 - 5294 
(effective through September 25, 2003), Diagnostic Code 5295 
(effective from September 22, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2003).

3.  Chronic epididymitis was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  The veteran's orchialgia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

5.  Varicocele was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received in August 2000, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
February 2001, the RO granted service connection as to the 
lumbar spine and right knee, and service connection was 
denied for epididymitis, orchialgia and varicocele.  Only 
after that rating action was promulgated did the AOJ, in June 
2002 provide notice to the claimant that the VCAA had been 
enacted, and in a VCAA letter issued in October 2003 what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in October 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, and treatment records from Sheppard Air Force Base 
(AFB) Hospital and Henslee Therapy Associates.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains a pre-discharge 
examination performed in October 2000, a VA examination of 
the right knee and lumbar spine in January 2003, and a VA 
examination of the lumbar spine performed in February 2004.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
of the issues being decided on appeal.

I.  Factual Background: Increased disability ratings

Lumbar spine

In October 2000, the veteran was afforded a pre-separation 
examination.  The veteran indicated that low back pain began 
12 years prior.  He complained of pain, weakness, fatigue, 
lack of endurance and stiffness.  He had difficulty 
performing physical training due to sharp pain and stinging 
in the back, and graded pain as a 9 on a 10 point scale.  He 
claimed his back pain interfered with his ability to drive, 
sleep and professional and private activities.  He treated 
with Motrin and physical activity.

Physical examination of the lumbar spine did not produce any 
evidence of painful motion, muscle spasms, weakness or 
tenderness.  A straight leg test was negative bilaterally.  
Gonometric measurements for the active range of motion of the 
lumbar spine indicated flexion to be 95 degrees, extension 35 
degrees, right lateral movement 50 degrees, left lateral 
movement 35 degrees, right rotation 35 degrees, and left 
rotation 35 degrees with no pain at any degree for any of the 
movements.  The examiner noted that the DeLuca (see DeLuca v. 
Brown, 8 Vet. App. 202 (1995)) issue was none for the lumbar 
spine.  An X-ray examination of the lumbar spine revealed 
mild degenerative arthritic changes involving the disc space 
between the 4th and 5th lumbar vertebra as well as the disc 
space between the 5th lumbar vertebra and the 1st sacral 
vertebra.  The examiner diagnosed mild lumbosacral 
myofascitis, secondary to mild to moderate chronic nerve root 
impingement due to degenerative arthritic changes in the L4-
L5 vertebra and the L5-S1 vertebra.

In June 2002, the veteran sought treatment at the Sheppard 
AFB clinic complaining of low back pain for one day.  A mid-
low back strain was diagnosed, and 800 milligrams of Motrin 
was prescribed, as was rest, ice to back, and avoidance of 
strenuous activities.

A July 2002 treatment record from Sheppard AFB clinic noted 
chronic low back pain, worse when lying on his stomach.  

At a VA examination in January 2003, the veteran stated that 
in the early 1990s he began to develop stiffness and pain in 
his low back.  This gradually worsened over the intervening 
years until the last two years before he was discharged from 
service.  At that point, he reported the pain markedly 
worsened to the point that he had stiffness every morning 
when he first got up.  He had to take a prolonged amount of 
time to get up and do exercises to stretch.  The pain also 
increased whenever he sat for more than 40 minutes, when 
riding in a car for more than one hour, or when lying down 
for more than one hour.  He described throbbing pain which 
stayed primarily on the left side of midline in the lumbar 
area, at times radiating up into the thoracic spine or left 
hip.  The pain did not radiate lower than the hip, and he 
denied numbness, tingling or weakness in his lower 
extremities.  He denied bowel or bladder dysfunction, and did 
not have radiation of the pain into either extremity.  He 
stated that he had flare-ups of the low back pain very 
infrequently.  On one occasion, he had to go the emergency 
room for pain and received Motrin.  Otherwise, he experienced 
mild flare-ups of the pain approximately two times per week 
which he called "bad days" with his back.  On those 
occasions he treated with 800 milligrams of Motrin.  He was 
able to go ahead and follow through with his regular daily 
activities.  He reported when lifting anything heavier than 
20 pounds, he would have severe low back pain and stiffness 
the next day, therefore, he avoided lifting altogether.

Physical examination of the spine showed normal posture and 
appearance of the lumbar spine.  There was no point 
tenderness along the lumbar spine, and no paraspinous spasm 
was palpable.  The forward flexion was to 65 degrees.  Side 
tilt left and right was full.  Rotation left and right was 
full.  Extension was 15 degrees.  Straight-leg raised was 
negative bilaterally.  Neurological examination in the lower 
extremities showed normal muscle strength, mass and tone with 
deep tendon reflexes 2+ and sensation intact.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
with chronic lumbosacral strain.  The examiner noted that 
pain caused mild functional impairment.

In February 2004, the veteran was afforded another VA 
examination of the lumbar spine.  He reported working as a 
full-time pastor, and part-time substitute school teacher.  
He reported low back pain for several years prior to his 
discharge, although he never incurred a specific injury to 
the low back.  Initially, he only had low back pain when 
lifting or "turning a certain way" but he seemed to have 
some discomfort at least in the low back area most of the 
time.  He noticed it particularly when first getting up in 
the morning, and then decreasing when he was "up and 
about."  He tried to sit for only an hour, and upon an 
increase in low back pain, he would get up and move for 
relief.  His standing or walking was not limited by any low 
back symptoms.  The examiner opined that the veteran did not 
have true radicular pain, but occasionally the veteran 
thought the low back pain would go into the left leg and then 
occasionally he would have numbness of the entire left foot, 
but no other numbness in the lower extremity.  The numbness 
seemed to be spontaneous lasting about 30 minutes and then 
spontaneously resolved.  He denied flare-ups of low back 
pain, and had no limitations of his daily activities.  He had 
never missed any type of employment secondary to low back 
symptomatology.  He never had any difficulty walking and 
denied taking any medications specifically for his low back, 
although he stated that he treated with Motrin for his 
cervical spine disorder and it also seemed to make his low 
back feel better.

On physical examination, the veteran's general appearance was 
well nourished, well developed, and he had a normal gait and 
posture.  On examination of the back, the veteran pointed to 
the low left lumbar area as the location of the back pain.  
The examiner noted normal spinal curvature.  The veteran 
complained of some mild pain to punch in the low lumbar area.  
He had no paravertebral muscle spasm, although he complained 
of some tenderness to punch in the left low lumbar area.  He 
had full range of motion of his lumbosacral spine, could 
forward flex zero to 90 degrees, complaining of some 
"pulling" in the low lumbar area with full forward flexion.  
He could hyperextend zero to 30 degrees, again complaining of 
pain in the low lumbar area with full hyperextension.  He had 
full left lateral flexion zero to 30 degrees without pain, 
full right lateral flexion zero to 30 degrees and at full 
lateral flexion had some pain in the left low lumbar area.  
He had full rotational movement left and right, zero to 30 
degrees without pain.  He had no sciatic notch tenderness.  
His straight-leg raising was negative bilaterally and he had 
no neurological deficit in the lower extremities with motor 
functions intact, knee jerks and ankle jerks 1-2+ and equal, 
and sensory modalities intact.  The examiner diagnosed 
chronic lumbosacral strain, intermittently symptomatic; 
functional loss secondary to pain and was minimal.

Right knee

At the October 2000 pre-discharge examination, the veteran 
reported a problem with his right knee for thirteen years, 
and also claimed he had a problem with his left ankle.  He 
complained of pain, weakness and stiffness.  He hurt his knee 
playing basketball in 1987, and his symptoms of stiffness and 
aches had progressed in severity or intensity.  Flare-ups 
continued to be intermittent and graded as uncomfortable, 
occurring approximately monthly lasting for a few days.  Any 
type of movement exacerbated his knee pain with reasonable 
and usual activities including just standing for long periods 
of time.  Rest alleviated symptoms.  Exacerbations affected 
his ability to perform his daily functions very little.  
There were no constitutional symptoms of joint condition.  He 
treated with Motrin and physical therapy in the past.  He 
denied any prosthetic implants.

On physical examination, the leg length from the anterior 
superior iliac spine to the medial malleolus was 88 
centimeters bilaterally.  There was no sign of any abnormal 
weightbearing in examining the feet.  The veteran wore no 
orthopedic or corrective devices.  The posture of the veteran 
was upright with appropriate kyphotic and lordotic curvature.  
The gait was evaluated in heel-toe fashion with no 
afflictions.  There was no apparent limited function of 
standing or walking.

The appearance of the knees bilaterally was equal and 
symmetrical.  There appeared to be tenderness to palpation of 
the knee joint.  There was no edema, inflammation, or 
instability appreciated.  Gonometric examination of the right 
knee indicated an active range of motion for flexion of 105 
degrees with no pain in any degree.  Extension was graded as 
zero with no pain for the right knee.  Extension of the right 
leg was also graded as zero with no pain.  Drawer's and 
McMurray's tests were evaluated to be within normal limits 
for the knees bilaterally.  There was no DeLuca issue for the 
right knee.  An x-ray examination of the knee revealed 
moderate degenerative arthritic changes involving the knee 
joint.  The diagnosis rendered was right knee pain of 
undetermined origin.

In July 2002 the veteran complained of right knee pain, and a 
diagnosis of retropatellar syndrome was noted.  He indicated 
that the pain was worse after prolonged sitting, and he used 
ice for some relief.  Physical therapy was recommended.

At a VA examination in January 2003, the veteran stated that 
he had experienced pain and stiffness in both of his knees 
since the early 1990s.  He blamed this on the constant 
running and jumping that he was required to do in service.  
He stated that his right knee, in particular, stiffened up 
causing him pain if driving for more than one hour or sitting 
for more than 30-40 minutes.  He described throbbing pain 
accompanied by stiffness.  He had physical therapy on the 
knee for 6-8 months during service.  He reported avoiding 
kneeling, running, crawling, or any activity which required 
him to be on his knees.  He also avoided playing basketball 
or any sports in which jumping was required.  He had not 
noticed swelling or redness, but did have cracking and 
popping.  He denied locking up or giving out of the knee.

Physical examination of the right knee showed normal 
appearance with full range of motion.  There was no 
ligamentous instability or joint effusion.  There was mild 
crepitation with range of motion testing.  McMurray testing 
was negative.  The gait was normal in the office setting.  
Degenerative joint disease of the right knee was diagnosed.  
The examiner noted that pain caused moderate functional 
impairment.

Treatment records from Henslee Therapy Associates indicated 
that the veteran underwent physical therapy for the knees in 
June 2003.  The treatment records reflect complaints of 
bilateral knee pain, however, with greater discomfort in the 
left knee.  The right knee was shown to have patellar pain.

II.  Law and Regulations:  Increased disability ratings 
of the Musculoskeletal system

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca, 8 Vet. App. at 204-207; 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Specific schedular criteria for the spine

At the time of the initial rating determination dated in 
February 2001, the RO rated the veteran's lumbar spine 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5237 provided that a 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and, a 
40 percent rating for severe limitation of motion.

Amendments to the criteria for rating the spine became 
effective on September 26, 2003, including a reclassification 
of the diagnostic codes for the spine, which now include 
Diagnostic Codes 5235 through 5243.  The reclassification of 
the Diagnostic Codes are as follows:  5235 (vertebral 
fracture or dislocation), 5236 (sacroiliac injury and 
weakness, 5237 (lumbosacral or cervical strain), 5238 (spinal 
stenosis), 5239 (spondylolisthesis or segmental instability), 
5240 (ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Consequently, effective 
September 26, 2003, the diagnostic code the RO assigned to 
the veteran's lumbar spine disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, lumbosacral strain.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The revised rating schedule for diseases and injuries of the 
spine effective September 26, 2003 provides that claims 
should be assessed according to the following criteria:  With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

The authors of the new rating schedule addressed the issue of 
pain:  "Pain is often the primary factor limiting motion, 
for example, and is almost always present where there is 
muscle spasm.  Therefore, the evaluation criteria provided 
are meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine.  68 FR 51454, 51455.

The Board also notes that effective September 23, 2002, 
revisions were made to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (reclassified to Diagnostic Code 5243 effective 
September 26, 2003), intervertebral disc syndrome.  
Intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining (under 38 C.F.R. § 4.25) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Effective through September 22, 2002, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, with recurring attacks; a 40 percent 
evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief; a 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, and little intermittent relief.

Specific schedular criteria for the knee

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated according to limitation of motion for 
the joint or joints involved, in this instance under 
Diagnostic Codes 5260 and 5261.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261 
(2003).  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; moderate knee or ankle disability warrants a 20 
percent evaluation; and, slight knee or ankle disability 
warrants a 10 percent evaluation.

III.  Analysis:  Increased Disability Ratings

Lumbar spine

The RO initially rated the veteran's disability under 
Diagnostic Code 5292 (effective through September 25, 2003) 
pertaining to limitation of motion of the lumbar spine.  In 
this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, but 
concludes that given his medical history and current 
symptomatology, the assigned diagnostic code is appropriate.  
See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

At the time of the October 2000 examination, the veteran 
complained of pain, weakness, fatigue, lack of endurance and 
stiffness.  Physical examination of the spine did not produce 
any evidence of painful motion, muscle spasms, weakness or 
tenderness.  On active range of motion testing, there was no 
pain at any degree for any of the moments, and the examiner 
stated that the DeLuca issue was none for the lumbar spine.  
An X-ray examination reflected mild degenerative arthritic 
changes involving the disc space between the 4th and 5th 
lumbar vertebra as well as the disc space between the 5th 
lumbar vertebra and the 1st sacral vertebra.  At the January 
2003 VA examination the veteran reported that he experienced 
infrequent flare-ups of the back, but then stated that he 
experienced mild flare-ups approximately two times per week 
which he treated with Motrin.  He reported avoiding lifting 
items heavier than 20 pounds.  On examination, range of 
motion was normal, and no tenderness or spasm was evident.  
Degenerative disc disease of the lumbosacral spine was 
diagnosed with chronic lumbosacral strain.  The examiner 
noted that pain caused mild functional impairment.

On both examinations, range of motion was normal and there 
were no findings of spasms or tenderness.  In light of the 
findings of degenerative arthritic changes and the January 
2003 examiner's opinion of pain causing mild functional 
impairment, the Board finds that the 10 percent rating 
assigned is appropriate under Diagnostic Code 5292 for slight 
limitation of motion of the lumbar spine.  The Board finds, 
however, that the symptomatology referable to the veteran's 
spine disability does not more nearly approximate the 
criteria for a 20 percent rating under Diagnostic Code 5292.  
The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the lumbar spine.  
The Board finds, however, that a rating in excess of 10 
percent is not warranted under any alternative provision.  
For example, there is no medical evidence of ankylosis of the 
lumbar spine (Diagnostic Code 5289), no showing of muscle 
spasm or loss of lateral spine motion (Diagnostic Code 5295), 
and there is no showing that the veteran has intervertebral 
disc syndrome (Diagnostic Code 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.

Under the revised criteria for rating the spine (effective 
September 26, 2003), the RO rated the veteran's lumbar spine 
disorder under Diagnostic Code 5237, lumbosacral or cervical 
strain.  Again, the Board has considered whether another 
rating code is more appropriate than the one used by the RO, 
but concludes that given his medical history and current 
symptomatology, the assigned diagnostic code is appropriate.  
See Id.

At the February 2004 VA examination, the veteran reported 
stiffness and pain.  He denied flare-ups, limitations of his 
daily activities, or difficulty walking.  Physical 
examination revealed complaints of mild pain to punch in the 
low lumbar area.  He had full range of motion although he 
complained of "pulling" in the low lumbar area with full 
forward flexion, and, again, complained of pain in the low 
lumbar area with full hyperextension.  At full lateral 
flexion, he also complained of some pain in the left low 
lumbar area.  Chronic lumbosacral strain was diagnosed, and 
the examiner noted that functional loss was secondary to pain 
and was minimal.  The medical findings do not warrant a 
rating in excess of 10 percent, as there was no objective 
evidence of limited range of motion.  As the veteran reported 
pain on some motion, a rating of 10 percent is appropriate 
under Diagnostic Code 5237.  Because the new regulation and 
rating of disability explicitly takes pain upon motion into 
account, application of the principles of DeLuca is 
unnecessary and not appropriate.  

In the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. § § 4.10, 4.40, and 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  It is not disputed that the veteran has pain on 
motion.  Additionally, the February 2004 examiner noted that 
the veteran's functional loss was minimal.  Consequently, the 
Board finds that the currently assigned 10 percent disability 
rating adequately compensates him for his pain and functional 
loss in this case.  Thus, the preponderance of the evidence 
is against a higher rating as a result of the principles of 
DeLuca.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, the veteran reported at the 
February 2004 VA examination working full-time as a pastor, 
and part-time as a substitute school teacher.  He also stated 
that he had never missed any type of employment secondary to 
low back symptomatology.  Additionally, it appears that the 
veteran has never been hospitalized for treatment of his 
service-connected spine disability.  Accordingly, the Board 
finds that the impairment resulting from the veteran's lumbar 
spine disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an initial rating in excess of 10 
percent is not warranted for the veteran's service-connected 
lumbar spine disability.  Accordingly, the benefit sought on 
appeal is denied.

Right knee

The RO assigned a 10 percent disability rating for the right 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, for limitation of flexion.  

In rating the service-connected right knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 
5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court 
held that the selection of the proper diagnostic code is not 
a question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's primary complaints as they relate to the right 
knee include intermittent flare-ups, pain, weakness and 
stiffness.  In October 2000, physical examination revealed 
tenderness to palpation of the knee joint, however, there 
were no findings of edema, inflammation or instability.  
Range of motion was normal with no pain.  Drawer's and 
McMurray's tests were evaluated to be within normal limits 
for the knee.  The examiner opined that the DeLuca issue for 
the knee was none.  On X-ray examination, moderate 
degenerative arthritic changes of the knee joint were 
revealed.  The diagnosis rendered was right knee pain of 
undetermined origin.  At the January 2003 VA examination, the 
veteran complained of pain and stiffness.  He denied 
swelling, redness, locking or giving out.  Physical 
examination revealed full range of motion with mild 
crepitation.  There were no findings of instability or 
effusion.  Again, degenerative joint disease was diagnosed.

Because the primary residual of the veteran's right knee 
disability appears to be arthritis, the Board finds that the 
veteran's right knee disability should be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, which in turn requires 
rating under limitation of motion.

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  At both examinations, the veteran had full 
range of motion of the right knee. Consequently, range of 
motion is noncompensable under the provisions of both 
Diagnostic Codes 5260 and 5261.  As degenerative arthritis 
has been established by X-ray study, a 10 percent rating is 
warranted pursuant to Diagnostic Code 5003.  See Schafrath, 1 
Vet. App. at 592-593; Lichtenfels, 1 Vet. App. at 488.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported that 
he has pain and stiffness in his knee.  The October 2000 
examiner noted no pain on motion; right knee pain was of 
undetermined origin.  The January 2003 examiner noted mild 
crepitus of the right knee with a standard range of motion, 
and noted that pain caused moderate functional impairment.  
The Board finds that the present 10 percent rating takes into 
consideration the veteran's complaints of knee pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right knee disability.  See Schafrath, 1 Vet. App. 
at 592-593.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the knee.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  

There is no clinical evidence to support a finding of a 
compensable impairment of the tibia and fibula, consequently, 
there is no basis for evaluating the veteran under Diagnostic 
Code 5262.  Genu recurvatum, as rated pursuant to Diagnostic 
Code 5263, is inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's knee disability is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

IV.  Factual Background:  Service connection 

Service medical records reflect that the veteran underwent a 
vasectomy in March 1990.  Thereafter, on several occasions 
the veteran complained of pain in the testes.  In March 1997, 
the veteran complained of groin pain for the past four weeks.  
On physical examination, the pain was in the inferior aspect 
of the right testes, the epididymis was tender and enlarged, 
and pain was reproducible with palpation of the epididymis.  
Epididymitis was diagnosed.  In September 1999, the veteran 
stated that he had "epididymitis again."  He reported an 
ongoing problem since his vasectomy.  He did not report any 
bleeding, discoloration or other acute signs other than 
discomfort and pain.  Recurrent epididymis was diagnosed.

At the October 2000 pre-discharge examination, the veteran 
reported developing epididymitis in 1993, and undergoing a 
vasectomy in 1987.  He complained of severe right groin pain 
which was exacerbated by physical exercise, and relieved by 
rest, Motrin and a supporter.  The pain was characterized as 
sharp, and graded as an 8 on a 10 point scale.  The patient 
reported urinating approximately 7 times per day and 4 times 
per night.  During the day, micturition would vary between 
one and a half hours and nocturnal micturition approximately 
one hour apart.  The veteran denied any pain with urination, 
or having problems starting his stream.  He indicated a 
normal urine flow which did not require any type of absorbent 
pad or material.  He denied any sexual dysfunction, but 
admitted to pain after ejaculation.  

The examiner opined that the claimed condition of 
epididymitis was resolved, although he could not rule out 
future exacerbation.  As for orchialgia, the condition was 
deemed chronic by history.  Regarding the claimed condition 
of varicocele, there was no diagnosis because there was no 
pathology to render a diagnosis.

V.  Law and Regulations:  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).



VI.  Analysis:  Service connection

Epididymitis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records reflect that the 
veteran underwent a vasectomy in March 1990, and subsequently 
complained of pain in the groin and testes resulting in a 
diagnosis of epididymitis.  It is not shown from the record, 
however, that the veteran currently suffers from any residual 
disability from the disorder.  

The October 2000 examiner noted that the claimed condition of 
epididymitis had resolved, although he did not rule out a 
future exacerbation.

As the medical evidence demonstrates that the veteran does 
not currently have epididymitis, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Orchialgia

As noted previously, during service the veteran complained of 
pain in the testes on several occasions.  On physical 
examination in October 2000, the veteran reported severe 
right groin pain exacerbated by physical exercise.  He denied 
any sexual dysfunction but admitted to pain after 
ejaculation.  The examiner stated that orchialgia was chronic 
by history.  

Consequently, in assessing the credibility of the evidence, 
and giving the veteran the benefit of the doubt, the Board 
finds it persuasive that the veteran's orchialgia was 
incurred during service.  Accordingly, service connection is 
granted for this disability.

Varicocele

At the October 2000 examination, the examiner was unable to 
render a diagnosis because there was no pathology to render a 
diagnosis.

As the medical evidence demonstrates that the veteran does 
not currently have a varicocele, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  Id.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder is denied.

Entitlement to service connection for epididymitis is denied.

Entitlement to service connection for orchialgia is granted.

Entitlement to service connection for a varicocele is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



